Citation Nr: 0844404	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-01 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for hyperthyroidism (Grave's disease).  

2.  Whether a June 21, 1993 rating decision, denying service 
connection for hyperthyroidism, to include Grave's disease, 
was clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1976 to October 
1976 and from September 1990 to July 1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
St. Paul, Minnesota, VA Regional Office (RO).  

This case has previously come before the Board.  In November 
2007, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the November 2007 Board remand, the issue of 
whether a June 21, 1993 rating decision denying service 
connection for hyperthyroidism, to include Grave's disease, 
was clearly and unmistakably erroneous is inextricably 
intertwined with the certified issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for hyperthyroidism, to 
include Grave's disease.  

In a July 2008 rating decision, the AOJ determined that the 
rating decision of June 21, 1993, which denied entitlement to 
service connection for hyperthyroidism, to include Grave's 
disease, did not contain clear and unmistakable error.  In 
December 2008, the appellant filed a notice of disagreement 
with the July 2008 rating decision.  A statement of the case 
has not been issued.  See Manlincon v. West, 12 Vet. App. 238 
(1999) (holding the Board should remand the issue to the RO 
for the issuance of a statement of the case when a notice of 
disagreement had been timely filed).  38 U.S.C.A. § 7105.  
Thereafter, the appellant must submit a timely substantive 
appeal in order for the issue to be perfected for appeal to 
the Board.  38 U.S.C.A. § 7105.  The issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for hyperthyroidism is 
deferred pending further development.  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the 
case on the issue of whether the June 21, 
1993 rating decision denying service 
connection for hyperthyroidism, to include 
Grave's disease, was clearly and 
unmistakably erroneous.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

